                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:17CR3105

      vs.
                                                            ORDER
PAUL D. SELLON, and SUE ANN
SELLON,

                  Defendants.


      Defendant Sue Ann Sellon has orally moved to continue the trial,
explaining she recently received notice of her long-awaited disability hearing, and
it is scheduled during this court’s criminal trial setting. Based on counsel’s
explanation, and with the consent of all parties, the court finds the motion should
be granted. Accordingly,


      IT IS ORDERED:

      1)    Defendant Sue Ann Sellon’s oral motion to continue, (Filing No. 68),
            is granted.

      2)    As to both defendants, the trial of this case is set to commence
            before the Honorable Richard G. Kopf, Senior United States District
            Judge, in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on May 7, 2019, or as
            soon thereafter as the case may be called, for a duration of nine (9)
            trial days. Jury selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and May 7, 2019, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
     needed to adequately prepare this case for trial and failing to grant
     additional time might result in a miscarriage of justice. 18 U.S.C. §
     3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

March 4, 2019.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
